TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00603-CV



                                    Tracy Nixon, Appellant

                                                v.

                       Attorney General of the State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-11-002283, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Tracy Nixon attempted to appeal from the district court’s September 12, 2011 denial

of a default judgment against the Attorney General of the State of Texas. The district clerk’s file

does not contain the complained-of order or judgment. We may not exercise appellate jurisdiction

without a final judgment or otherwise appealable order. See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014 (West 2008); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

               On October 21, 2011, this Court requested that Nixon file a written response

demonstrating this Court’s jurisdiction over the appeal. Nixon’s filed response failed to do so.

Thus, the appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                            Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 8, 2011




                                               2